Case 2:21-cr-00040-SPC-MRM Document 23 Filed 07/02/21 Page 1 of 2 PagelD 81
FLED

UNITED STATES DISTRICT COURBIT JUL -2 PM 2:09
MIDDLE DISTRICTOFFLORIDA.
FORT MYERS DIVISION ,syaphus Bethel eer

Pattt Pa: (eP 7

  

UNITED STATES OF AMERICA
V. CASE NO, 2:21-cr-40-SPC-MRM

EVERETT THOMAS LITTLE

WRIT OF HABEAS CORPUS AD PROSEQUENDUM
TO: ANY UNITED STATES MARSHAL; and

Sheriff, of the Lee County Jail

It appearing from the petition of the United States of America that the
defendant in the above case, Everett Thomas Little, is confined in the Lee
County Jail at Fort Myers, Florida, and that this case is set for sentencing as to
said defendant on August 9, 2021, at 10:00 a.m., and that it is necessary for
the said defendant to be before this Court for said proceeding:

NOW, THEREFORE, this is to command you, any United States
Marshal, that you have the body of the said Everett Thomas Little, now
detained in custody as aforesaid, under safe and secure conduct, before this
Court on August 9, 2021, at Fort Myers, Florida, by or before 10:00 a.m., for

sentencing on criminal charges against him in this cause.
Case 2:21-cr-00040-SPC-MRM Document 23 Filed 07/02/21 Page 2 of 2 PagelD 82

And this is to command you, Sheriff, of the Lee County Jail, to deliver
into custody of any United States Marshal, upon production to you ofa
certified copy of this writ, the body of the said defendant for safe and secure
conduct to this District for the purpose aforesaid.

FURTHERMORE, this is to command you, any United States
Marshal, that upon completion of all further proceedings in this case that you
return Everett Thomas Little with all convenient speed, under safe and secure
conduct to the custody of the Sheriff, of the Lee County Jail.

DONE and ORDERED at Fort Myers, Florida, this 2nd day of July,

2021.

 

Mac R. McCoy U
United States Magistrate Judge
